                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  JOSHUA McGIBONEY,
                                                 Case No. 1:18-cv-00529-DCN
         Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  CORIZON; IDAHO DEPARTMENT OF
  CORRECTIONS; IDAHO BOARD OF
  CORRECTIONS; KEITH YORDY;
  REBEKAH HAGGARD; JEFF ZMUDA;
  HENRY ATENCIO; DEBBIE FIELD;
  CINDY WILSON; DAVID
  McCLUSKY; RONA SIEGERT; COLIN
  BROWN; MURRAY YOUNG; RON
  SUTHERLIN; MATTHEW
  SWEETZER; POVAR TRIPPER;
  AARON HOFER; and DOES 1-X,

         Defendants.



                                  I. INTRODUCTION

       Before the Court is Plaintiff Joshua McGiboney’s Motion for a Temporary

Restraining Order and Preliminary Injunction (Dkt. 10); Motion to Exceed Page Limits

(Dkt. 34); and Motion to Appoint Counsel (Dkt. 38). Having reviewed the record and

briefs, the Court finds that the facts and legal arguments are adequately presented.

Accordingly, in the interest of avoiding further delay, and because the Court finds that the

decisional process would not be significantly aided by oral argument, the Court will

decide the Motions without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).


MEMORANDUM DECISION AND ORDER - 1
For the reasons stated below, the Court will GRANT in PART and DENY in PART

Plaintiff’s request for injunctive relief, GRANT Plaintiff’s request to exceed page limits,

and DENY Plaintiff’s motion for appointment of counsel.

                                   II. BACKGROUND

       Plaintiff Joshua McGiboney (hereinafter “McGiboney”) is an inmate incarcerated

by the Idaho Department of Correction (“IDOC”) at the Idaho State Correctional

Institution (“ISCI”). McGiboney has a serious medical condition called arteriovenous

malformation (“AVM”). Dkt. 31-3, at 2. In general, AVM is an “abnormal tangle of

blood vessels connecting arteries and veins, which disrupts normal blood flow and

oxygen circulation.” Dkt. 31-2, at ¶ 6. McGiboney suffers from severe pain, loss of

strength and mobility, loss of bowel and bladder functions, paralysis that generally

confines him to a wheelchair, and other symptoms as a result of his AVM.

       In 2011, while incarcerated, McGiboney experienced a sudden onset of

midthoracic back pain. Plaintiff was treated at St. Luke’s Boise Medical Center and was

later diagnosed with a hemorrhage in his spinal cord as a result of his AVM. The

neurosurgeon who treated Plaintiff, Dr. Ronald Jutzy, noted surgery was not an option

due to risk of permanent stroke to Plaintiff’s spinal cord. Dr. Jutzy later reiterated that

there was no local surgical option, and that Plaintiff was at a very high risk for paraplegia

if he should proceed with elective surgery. Dr. Jutzy also stated his only recommendation

“would be to have McGiboney’s case reviewed by Dr. Robert Spetzler at Barrow’s

Neurological Institute in Phoenix, Arizona.” Id. at ¶ 7.

       After the 2011 event, McGiboney filed his first Eighth Amendment claim for


MEMORANDUM DECISION AND ORDER - 2
deliberate indifference under 42 U.S.C. § 1983 against his treating physician at the time,

Dr. David Agler, and Corrections Corporation of America (“CCA”).1 McGiboney v.

Agler, 1:13-cv-00214-REB.2 McGiboney’s first suit involved his treatment between May

12, 2011, and May 23, 2011, which was when Dr. Agler first understood that McGiboney

had been previously diagnosed with AVM, and the period running from approximately

April through October of 2012, when McGiboney’s condition began to worsen after

initial improvement. Id., Dkt. 59, at 2. Following a trial held on November 7 through

November 10, 2016, the jury found Dr. Agler was deliberately indifferent to McGiboney

during the time period between May 12, 2011, through May 23, 2011, that McGiboney

was harmed as a result, and awarded McGiboney $11,000.00 in compensatory damages.

Id., Dkt. 140.3 The jury also awarded McGiboney $25,000.00 in punitive damages. Id.

        McGiboney, proceeding pro se and in forma pauperis, filed the instant action, his

second suit asserting claims based on 42 U.S.C. § 1983, on November 20, 2018.

McGiboney’s complaint was screened pursuant to 28 U.S.C. 1915 and 1915A, and he



1
  At the time of McGiboney’s first suit, the Idaho State Correctional Center was operated by private
contractor CCA, under contract with the State of Idaho. McGiboney initially filed suit against CCA, Dr.
Agler, and other prisons officials, but ultimately the suit proceeded against Dr. Agler as the only
identified defendant. McGiboney v. Agler, 1:13-cv-00214-REB, Dkt. 111.
2
  The Court takes judicial notice of the docket in McGiboney v. Agler, 1:13-cv-00214-REB. See U.S. ex
rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (courts may
take judicial notice of “proceedings in other courts, both within and without the federal judicial system, if
those proceedings have a direct relation to matters at issue”).
3
  The jury determined Dr. Agler was not deliberately indifferent to McGiboney’s medical needs during
the time period between April and October 2012.




MEMORANDUM DECISION AND ORDER - 3
was allowed to proceed on his Eighth Amendment and related state law claims against

Defendants Corizon and Dr. Rebekah Haggard (for all types of requested relief),

Defendant Warden Alberto Ramirez4 for injunctive relief only, and on his retaliation

claim against Defendant Jared Povar.5 Dkt. 7, at 31-32. All other claims against all other

Defendants were dismissed. McGiboney filed a Motion for Temporary Restraining Order

and Preliminary Injunction on March 22, 2019. Dkt. 10.

          McGiboney’s Eighth Amendment claims involve the medical care, or lack thereof,

McGiboney has received for his AVM since January 7, 2016.6 Dkt. 2, at ¶ 23. Due to

McGiboney’s worsening symptoms, a nondefendant medical provider working for

Corizon— the private entity currently providing medical care to Idaho inmates under

contract with the IDOC—told McGiboney on January 7, 2016, that he would discuss the

possibility of an MRI with then-Regional Medical Director Dr. Murray Young. 7 Id.

          On March 2, 2016, McGiboney was transferred from the Idaho State Correctional




4
 Defendant Warden Alberto Ramirez, in his official capacity as the current Warden of the ISCI, was
substituted for former ISCI Warden Keith Yordy in this action on May 18, 2019. Dkt. 30.
5
    Jared Povar is the correct name of the named Defendant “Povar Tripper.” Dkt. 31, at 2.
6
 McGiboney’s retaliation claim against Defendant Povar is not at issue for purposes of the instant
motion.
7
 McGiboney’s Complaint details inadequate medical treatment occurring between January 7, 2016, and
May 19, 2018. McGiboney and Defendants address additional instances of medical treatment occurring
after the Complaint was filed through the end of May, 2019, in their briefing on the Motion for a
Temporary Restraining Order and Preliminary Injunction. In the instant Order, the Court addresses
McGiboney’s allegations of inadequate medical care occurring between January 7, 2016, and May 23,
2019. Farmer v. Brennan, 511 U.S. 825, 846 (1994) (in seeking an injunction, an inmate may rely, in the
district court’s discretion, on developments that postdate the pleadings. . . as the defendants may rely on
such developments to establish that the inmate is not entitled to an injunction.”).


MEMORANDUM DECISION AND ORDER - 4
Center to the ISCI. McGiboney immediately submitted a health service request for the

MRI and a visit with Dr. Young to discuss additional treatment options. Another provider

also requested an MRI for McGiboney on April 25, 2016. Four days later, McGiboney

received notice that Dr. Young had denied the request. The next time McGiboney

attempted to contact Dr. Young, in July of 2016, McGiboney was told Dr. Young was no

longer Corizon’s Regional Medical Director. Defendant Dr. Haggard replaced Dr. Young

as the Corizon Regional Medical Director for IDOC in the summer of 2016. Dkt. 31-2, at

¶ 2.

       In September 2016—nine months after the initial recommendation for an MRI—

Dr. Matthew Sweetzer examined McGiboney and determined he needed “imaging to see

[the] extent of [his] condition & [a] neuro consult[.]” Dkt. 2, at ¶ 33. A nondefendant

nurse then pulled McGiboney’s wheelchair out of Dr. Sweetzer’s office, stating that

McGiboney’s time was up. Id. Three weeks later, McGiboney was informed that Dr.

Sweetzer no longer worked at the prison and that McGiboney must start over and re-

submit health service requests.

       McGiboney eventually received an ultrasound on his left leg on October 24, 2016,

at St. Luke’s hospital. The St. Luke’s doctor, Dr. Reada, determined that additional

imaging was needed. Id. at 6. At McGiboney’s next appointment, with Defendant Povar

in December 2016, Defendant Povar told McGiboney that an MRI had been ordered and

that McGiboney would be prescribed medication. Over three months later, McGiboney

had still not had the MRI or been prescribed medication. At that point, another provider

confirmed that McGiboney would be given an MRI and a follow-up with Dr. Ronald


MEMORANDUM DECISION AND ORDER - 5
Sutherlin. Id. McGiboney was not given the MRI, nor was he evaluated by Dr. Sutherlin.8

        On April 13, 2017, Defendant Povar informed McGiboney that Defendant

Haggard had once again denied Povar’s request for an MRI, despite Dr. Reada’s October

2016 recommendation for additional imaging. Defendant Haggard contends the MRI

request was initially denied because McGiboney “had reported neuro function which is

not consistent with AVM progression.” Dkt. 31-2, at ¶ 10. However, Defendant Haggard

agreed an MRI was necessary by October 2017, when McGiboney experienced

worsening symptoms. Id.

        McGiboney finally received an MRI in November, 2017, which “revealed

progression of distal spinal cord syrinx below T7-T11 and L3-4 advanced degenerative

disc disease with severe right foraminal stenosis.” Id. at ¶ 11. Based on the new MRI

findings, Neurosurgeon Dr. Paul Montalbano recommended evaluation by a vascular

neurosurgeon specialist, Dr. Ondrej Choutka. Id. While waiting for his appointment with

Dr. Choutka, McGiboney sustained bleeding pressure sores because the seat of his

wheelchair was “sagging down onto metal bars” and “busting [his] skin open.” Dkt. 2, at

¶ 52. McGiboney claims that “IDOC’s restricted policies forced him to sit in blood &

urine with open wounds & refus[ed] him access to showers all night & no laundry all

week.” Id. McGiboney requested a new wheelchair. Although the request was initially




8
 Defendants do not address McGiboney’s medical care between January of 2016 and March of 2017, and
do not address McGiboney’s specific claims of inadequate treatment during this time period in their
Response to McGiboney’s Motion for a Temporary Restraining Order and Preliminary Injunction. Unless
otherwise referenced, the Court accordingly presents the facts as alleged by McGiboney between January
of 2016 and March 2017, when Defendants first offer a conflicting version of the facts. Dkt. 31-2, at ¶ 10.


MEMORANDUM DECISION AND ORDER - 6
denied, McGiboney received a new wheelchair on March 27, 2018. McGiboney contends

that his new chair is too big, and that he is “unable to effectively propel” himself with it.

Id. at ¶ 69. Defendants do not respond to McGiboney’s claims regarding the injuries his

first wheelchair caused or his need for a new wheelchair, nor his claims that he was

denied access to showers and laundry after his pressure sores ruptured.

       Three months after Dr. Montalbano recommended McGiboney evaluation by a

vascular neurosurgeon, McGiboney was seen by Dr. Choutka on February 1, 2018. Dr.

Choutka noted baseline weakness in McGiboney’s left leg but worsening symptoms in

his right leg. Dkt. 31-2, at ¶ 12. Dr. Choutka recommended a spinal angiogram, which

was performed. Id. On February 27, 2018, McGiboney returned to Dr. Choutka for a

follow-up visit. Id. The two discussed various treatment options, and ultimately decided

to proceed with endovascular treatment of McGiboney’s AVM, “followed by posterior

thoracic hemilaminectomy and placement of syringo-subarchnoid shunt, combined with

foraminotomy if significant L3 nerve root compression exist[ed].” Id.

       McGiboney had the aforementioned surgeries in March, 2018, during which Dr.

Dallas Peck embolized two aneurysms and Dr. Choutka performed a foraminotomy for

nerve root decompression and inserted a shunt without complication. Id. at ¶ 13. Because

McGiboney was unable to urinate following his surgeries, he was prescribed Urecholine;

however, Corizon failed to provide McGiboney with this medication for two months.

Dkt. 2, at ¶¶ 65, 68, 73. By the time McGiboney finally received Urecholine on May 19,

2018, “it was too late to stimulate [his] bladder to normal function,” and McGiboney

must now “use catheters for the rest of [his] life” in order to urinate. Id.; see also Dkt. 36-


MEMORANDUM DECISION AND ORDER - 7
4, at 15, ¶ 13. Defendants do not respond to McGiboney’s allegations regarding their

failure to provide him with Urecholine following his surgeries.

       Ten days after his March surgeries, Defendant Haggard told McGiboney that

Corizon had denied him a medical mattress “despite [McGiboney’s] bruised, atrophied

leg & open pressure sores.” Dkt. 2, at ¶ 71. McGiboney was also told Corizon was “out

of catheters” and that he would have to rinse off his used catheters and re-insert them,

exposing himself to a risk of “painful & dangerous kidney infections.” Id. at 11. Corizon

also had problems keeping bathing cloths in stock—cloths that McGiboney needed daily.

When Corizon was out of such cloths, McGiboney “had to sit in human waste until they

got some.” Id. at ¶ 56. Defendants do not respond to McGiboney’s allegations regarding

being denied a medical mattress, or access to new catheters and bathing cloths. However,

Defendants note McGiboney had a follow-up visit with Dr. Choutka after his surgeries, at

which time it was noted McGiboney was “doing wonderful” and was “happy with his

progress.” Dkt. 31-2, at ¶ 13.

        At his follow-up visit, Dr. Choutka ordered that McGiboney be provided with

aggressive physical therapy. Dkt. 31-3, at 30. Defendant Haggard referred McGiboney to

St. Alphonsus Rehabilitation Services (“STARS”) to undergo rehabilitation. Dkt. 31-2, at

¶ 14. McGiboney underwent physical therapy from April 6, 2018, until he was

discharged on November 21, 2018, when his progress plateaued. 9 Dkt. 31-2, at ¶ 14.




9
 On June 21, 2018, Dr. Peck performed a second embolization of a thoracic spinal arterial venous
malformation on McGiboney. Id. at ¶ 15.



MEMORANDUM DECISION AND ORDER - 8
          After being discharged from therapy at STARS on November 21, 2018,

McGiboney continued physical therapy at the prison. On December 26, 2018, he had a

spinal MRI, and on March 22, 2019, a CT angiogram. Id. at ¶ 16. McGiboney’s March

22, 2019, CT angiogram with Dr. Mathew Pond identified a recurrence of “the known

spinal arteriovenous malformation along the inferior aspect of the previously embolized

AVM nidus with the arterial feeder arising from the right T9 segmental artery.” Dkt. 31-

3, at 42. McGiboney’s recurring malformation measured approximately two centimeters

in size, with early drainage visible, requiring embolization. Id. at 41-42. McGiboney

contends that at two centimeters, his new malformation is twice the size of any previous

malformations which have caused him to hemorrhage and suffer partial paralysis. Dkt.

35, at 6.

          Although Defendants represent that a “new consultation request for neurosurgery

and interventional radiology follow-up” was placed as a result of Dr. Pond’s report, and

“is in the process of being scheduled,” the follow-up had not been scheduled as of May

23, 2019, two months after Dr. Pond issued his report. Dkt. 31-2, at ¶ 16; Dkt. 31-3, at

45. It appears the neurosurgery and interventional radiology follow-up still have not been

scheduled as of the date of this decision, more than a month later.10 McGiboney is in

imminent danger of hemorrhaging as a result of his spinal arteriovenous malformation,

which could cause stoke, additional paralysis, coma or death, and requires embolization.



10
     Defendants have not notified the Court to the contrary.




MEMORANDUM DECISION AND ORDER - 9
Dkt. 36-2, at ¶ 7; Dkt. 31-3, at 42.

       McGiboney filed his Motion for a Temporary Restraining Order and Preliminary

Injunction on March 18, 2019.11 In his motion, McGiboney seeks an injunction against

Defendants to ensure he “receives adequate and meaningful medical care and treatment to

sustain his life.” Dkt. 10-1, at 1. Defendants oppose the motion on a number of grounds

addressed below.

                                   III. LEGAL STANDARD

       The primary purpose of a preliminary injunction is to prevent irreparable harm

which may occur before a decision on the merits can be rendered by the trial court. A

preliminary injunction “is an extraordinary remedy never awarded as a matter of right.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). A preliminary injunction

may take two forms. “A prohibitory injunction prohibits a party from taking action and

preserves the status quo pending a determination of the action on the merits.” Marlyn

Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 878 (9th Cir. 2009)

(internal alterations and quotation marks omitted). A mandatory injunction orders a party

to take action. Id. at 879. Because a mandatory injunction “goes well beyond simply

maintaining the status quo pendite lite” it is particularly disfavored. Id. “In general,

mandatory injunctions ‘are not granted unless extreme or very serious damage will result

and are not issued in doubtful cases where the injury complained of is capable of




11
  This case was later transferred to the undersigned Judge, who allowed Defendants until May 23, 2019,
to respond to McGiboney’s motion.


MEMORANDUM DECISION AND ORDER - 10
compensation in damages.’” Id. (quoting Anderson v. United States, 612 F.2d 1112, 1115

(9th Cir. 1980)). Whether to grant or deny a temporary restraining order or preliminary

injunction is a matter within the court’s discretion. Koller v. Brown, 224 F. Supp. 3d 871,

875 (N.D. Cal. 2016) (citing Miss Universe, Inc. v. Flesher, 605 F.2d 1130, 1132-33 (9th

Cir. 1979)).

       A party seeking a preliminary injunction must establish: (1) a likelihood of success

on the merits; (2) that the moving party will suffer irreparable harm in the absence of

preliminary relief; (3) that the balance of equities weighs in favor of the moving party;

and (4) that an injunction will serve the public’s interest. Winter, 555 U.S. at 20.

       In cases like this one, which are governed by the Prison Litigation Reform Act

(“PLRA”), “[p]reliminary injunctive relief must be narrowly drawn, extend no further

than necessary to correct the harm the court finds requires preliminary relief, and be the

least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). The court

must also “give substantial weight to any adverse impact on public safety or the operation

of a criminal justice system caused by the preliminary relief.” Id. The Ninth Circuit has

held that although the PLRA affects the type of prospective injunctive relief that may be

awarded, “it has not substantially changed the threshold findings and standards required

to justify an injunction.” Gomez v. Vernon, 255 F.3d 1118, 1129 (9th Cir.2001)

(affirming grant of prospective and retrospective relief as least restrictive means to

correct constitutional violations). Unless the court orders otherwise after making specific

findings required by the statute, “preliminary injunctive relief shall automatically expire

on the date that is 90 days after its entry[.]” 18 U.S.C. § 3626(a)(2).


MEMORANDUM DECISION AND ORDER - 11
                            IV. EVIDENCE CONSIDERED

       A motion for preliminary injunction must be supported by “[e]vidence that goes

beyond the unverified allegations of the pleadings.” Fidelity Nat. Title Ins. Coverage v.

Castle, 2011 WL 5882878, at *3 (N.D. Cal. 2011) (citation omitted). However, a “district

court may rely on otherwise inadmissible evidence, including hearsay evidence.” Id.; see

also Flynt Distrib. Co., Inc., v. Harvey, 734 F.2d 1389, 1394 (9th Cir. 1984) (“The

urgency of obtaining a preliminary injunction necessitates a prompt determination. . . .

The trial court may give even inadmissible evidence some weight, when to do so serves

the purpose of preventing irreparable harm before trial.”); Ross-Whitney Corp v. Smith

Kline & French Lab., 207 F.2d 190, 198 (9th Cir. 1953) (holding preliminary injunction

may be granted on affidavits).

       For purpose of deciding the present motion, the Court relies on the following

evidence submitted by McGiboney: the averments in the complaint; the declarations

submitted in support of McGiboney’s Motion and Reply Brief; documents that evidence

the recommendations made by Corizon medical staff and outside providers regarding

McGiboney’s medical condition and treatment assessment; and documents that evidence

McGiboney’s administrative grievances and responses thereto. The Court also considers

the declaration of Defendant Haggard and evidence in support submitted by Defendant

Haggard in her response to McGiboney’s Motion, as well as various prior orders in this

case and in Plaintiff’s prior § 1983 case, McGiboney v. Agler, 1:13-cv-00214-REB.




MEMORANDUM DECISION AND ORDER - 12
                                    V.     ANALYSIS

   A. Likelihood of Success on the Merits

       To obtain a preliminary injunction requiring Defendants to provide specific

medical care, McGiboney must first establish that he is likely to succeed on the merits of

his Eighth Amendment claims. McGiboney contends Defendants are liable under 42

U.S.C. § 1983 for repeatedly delaying or withholding necessary treatment for his AVM

(including appropriate diagnostic imaging, surgical intervention and emergency

treatment), and by withholding essential medication and medical equipment in violation

of the Eighth Amendment’s prohibition against cruel and unusual punishment.

       Although, as a consequence for their own actions, prisoners may be deprived of

their some of their rights fundamental to liberty, they “retain the essence of human

dignity inherent in all persons. Respect for that dignity animates the Eighth Amendment

prohibition against cruel and unusual punishment.” Brown v. Plata, 563 U.S. 493, 510

(2011). Because they are incarcerated, prisoners are dependent on the State for shelter,

food, clothing, and medical care. “A prison that deprives prisoners of basic sustenance,

including adequate medical care, is incompatible with the concept of human dignity and

has no place in civilized society.” Id. Thus, deliberate indifference “to serious medical

needs of prisoners constitutes the unnecessary and wanton infliction of pain proscribed by

the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (internal quotation

marks and citation omitted); Hutchinson v. United States, 838 F.2d 390, 392 (9th Cir.

1988). The Supreme Court has identified two forms of deliberate indifference: when

prison officials deny, delay, or intentionally interfere with medical treatment, or by the


MEMORANDUM DECISION AND ORDER - 13
way in which prison physicians provide medical care. Hutchinson v. United States, 838

F.2d 390, 394 (9th Cir. 1988) (citing Estelle, 429 U.S. at 104-05).

       In the Ninth Circuit, the test for deliberate indifference consists of two parts. First,

the plaintiff must show a “serious medical need” by demonstrating that failure to treat her

or his condition could result in further significant injury or the unnecessary and wanton

infliction of pain. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (citing Estelle, 429

U.S. at 104). A serious injury is not the type of “routine discomfort [that] is ‘part of the

penalty that criminal offenders pay for their offenses against society.’” Hudson v.

McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes v. Chapman, 452 U.S. 337, 347

(1981)). Instead, examples of a “serious medical need” include:

       [F]ailure to treat a prisoner’s condition [that] could result in further
       significant injury or the unnecessary and wanton infliction of pain[;]. . . [t]he
       existence of an injury that a reasonable doctor or patient would find
       important and worth of comment or treatment; the presence of a medical
       condition that significantly affects an individual’s daily activities; or the
       existence of chronic and substantial pain[.]

McGuckin v. Smith, 947 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other grounds
by WMX Tech., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (internal citations omitted) .

       Here, it is clear McGiboney has a serious medical need. Defendants admit that

McGiboney has a new arteriovenous malformation that requires consultation for

neurosurgery and interventional radiology. Dkt. 32-2, at ¶ 16. When left untreated,

McGiboney has suffered spinal hemorrhage and potentially irreversible consequences as

a result, including the partial paralysis of his leg and abdomen caused by the hemorrhage

he experienced in 2011. McGiboney v. Agler, 1:13-cv-00214-REB, Dkt. 59, at 2.

McGiboney also alleges his symptoms from AVM have been worsening, causing, among


MEMORANDUM DECISION AND ORDER - 14
other issues, excruciating pain, pressure sores, loss of strength, sleep, mobility, and

incontinence. Dkt. 2, at ¶ 22. McGiboney alleges his pain is so agonizing he “cries

himself to sleep” and at times “loses consciousness.” Dkt. 36-2, at ¶ 2. In addition to his

need for immediate treatment, McGiboney’s significant pain demonstrates serious

medical need. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000) (“chronic and

substantial pain” is an example of serious medical need).

       Second, a plaintiff must demonstrate that the defendant’s response to a serious

medical need was deliberately indifferent by showing “(a) a purposeful act or failure to

respond to a prisoner’s pain or possible medical need and (b) harm caused by the

indifference.” Jett, 439 F.3d at 1096. The requirement of a purposeful act/failure to

respond is intended to preclude a finding of deliberate indifference for accidents or

inadvertent or even negligent failure to provide medical care. Estelle, 429 U.S. at 105;

Hutchinson, 838 F.2d at 394. Thus, Eighth Amendment suits against prison officials must

satisfy a “subjective” requirement, demonstrating that prison officials “knowingly and

unreasonably” disregarded “an objectively intolerable risk of harm to the plaintiff.”

Farmer v. Brennan, 511 U.S. 825, 846 (1994).

       Neither a difference of opinion between a prisoner and prison medical authorities

regarding treatment, nor a showing of nothing more than a difference of medical opinion

as to the need to pursue one course of treatment over another, is sufficient to establish

deliberate indifference. Toguchi v. Chung, 391 F.3d 1051, 1059-60 (9th Cir. 2004);

Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981). However, a “prison official

acts with deliberate indifference when he ignores the instructions of the prisoner’s


MEMORANDUM DECISION AND ORDER - 15
treating physician or surgeon.” Wakefield v. Thompson, 177 F.3d 1160, 1165 (9th Cir.

1999). The inconsistencies and gaps in McGiboney’s medical treatment suggest

McGiboney will likely establish Defendants acted with deliberate indifference to his

serious medical needs. In addition to Defendants’ failure to ensure McGiboney

immediately receives the neurosurgery and interventional radiology appointments Dr.

Pond recommended in March of this year to prevent imminent hemorrhage, Defendants

Corizon and Dr. Haggard have repeatedly denied McGiboney the imaging recommended

by their own and outside providers, and failed to provide basic medical necessities (such

as unused catheters and bathing cloths) to alleviate McGiboney’s symptoms.

      As detailed above, despite multiple requests that McGiboney receive an MRI from

both Corizon’s own providers and outside physicians, Defendants delayed in getting

McGiboney an initial MRI from January 7, 2016, to November of 2017. Defendants’ only

response to this nearly two-year delay is Defendant Haggard’s claim that she denied an

MRI in March of 2017, because McGiboney “had reported improved neuro function

which is not consistent with AVM progression.” Dkt. 31-2, at ¶ 10. Defendants ignore

McGiboney’s claims that he first sought an MRI on January 7, 2016, repeated this request

throughout the spring and summer of 2016, that outside providers including Dr. Sweetzer

and Dr. Reada concluded an MRI was necessary in the fall of 2016, and that Defendant

Povar told Plaintiff an MRI had been ordered in the winter of 2016. Yet, although

McGiboney continued to plead for an MRI throughout the next year, Defendants failed to

even order an MRI until October of 2017.

      Defendants also ignore McGiboney’s significant claims of neglect and a lack of


MEMORANDUM DECISION AND ORDER - 16
basic medical treatment between 2016 and the present. Defendants do not respond to

McGiboney’s assertions that he sustained bleeding pressure sores as a result of his first

wheelchair and cannot properly move due to the size of his second wheelchair, do not

address the instances where McGiboney was forced to sit in his own waste and blood due

to a shortage of bath cloths and denied access to showers or laundry, and ignore

McGiboney’s contentions that he has been forced to reuse catheters and denied

prescribed medications. Instead, Defendants argue that McGiboney cannot show they

have acted with deliberate indifference to his serious medical needs because he has “[a]t

most. . . establish[ed] a disagreement with the medical care being provided, which is

insufficient to establish deliberate indifference.” Dkt. 31, at 10 (citing Toguchi, 391 F.3d

at 1058). The nearly two-year delay in providing McGiboney with an MRI after he

initially complained of worsening symptoms in January of 2016, and the significant

neglect McGiboney has suffered during this time cannot be explained away as a mere

difference in opinion. Where, as here, there has been a repeated failure to treat an inmate,

a finding of deliberate indifference is supported. McGuckin, 974 F.2d at 1060-61 (a

finding that the defendant repeatedly failed to treat an inmate properly or that a single

failure was egregious strongly suggests that the defendant’s actions were motivated by

deliberate indifference to the prisoner’s medical needs).

       Defendants also outline the treatment McGiboney has received to suggest the

Corizon Defendants have been “consistently responsive” to McGiboney’s medical needs.

Id. at 12-14 (citing Caplinger v. CCA, 999 F. Supp. 2d 1203, 1215 (D. Idaho 2014).

Defendants seem to believe that simply because McGiboney has received some treatment


MEMORANDUM DECISION AND ORDER - 17
it is impossible to conclude that they were indifferent to his medical needs. But providing

some treatment does not inoculate Defendants from any Eighth Amendment violations.

Carmichael v. Aranas, 2017 WL 1712518, at *4 (D. Nev. 2017); see also De’lonta v.

Johnson, 708 F.3d 520, 526 (4th Cir. 2013) (“Just because [defendants] have provided [a

prisoner] with some treatment. . . it does not follow that they have provided her with

constitutionally adequate treatment.” (emphasis in original)); Ortiz v. City of Imperial,

884 F.2d 1312, 1314 (9th Cir. 1989) (a plaintiff alleging deliberate medical indifference

“need not prove complete failure to treat.”). McGiboney has shown several instances that

establish, for purpose of the instant motion, that Defendants, who were aware of his

AVM and need for further treatment, failed to adequately respond to his pain and

treatment needs.

       To demonstrate harm caused by deliberate indifference, a prisoner need not show

that the harm was substantial, however, such a showing would provide support for the

inmate’s claim of deliberate indifference. McGuckin, 974 F.2d at 1060. In addition to the

inhumane conditions McGiboney has suffered, he has established tangible substantial

harm as a result of Defendants’ indifference. For instance, because Defendants failed to

give McGiboney Urecholine for two months after McGiboney’s surgeon prescribed it,

McGiboney alleges he is permanently incontinent and must rely on catheters for the rest

of his life. Defendants do not address, let alone attempt to explain, why McGiboney was

not provided with Urecholine and other medications ordered by outside providers. Nor do

Defendants explain why McGiboney still hasn’t received a consult for embolization when

they agree such treatment is necessary, when McGiboney has suffered spinal hemorrhage


MEMORANDUM DECISION AND ORDER - 18
when denied such treatment in the past, and when further delay could result in

catastrophic injury or even death.

        Rather than address McGiboney’s claims of deliberate indifference, Defendants

focus on the form of relief McGiboney requests. Specifically, McGiboney contends:

        After an angiogram, a local neurosurgeon referred [McGiboney] to see Dr.
        Spetzler, a specialist at Barrow’s Institute located Phoenix, Arizona.

        Defendants have refused to adhere to recommendations of the neurosurgeon and
        send [McGiboney] to Barrow’s Institute to be treated.

        Refusing to comply with the neurosurgeon’s recommendations and delaying all
        treatment has caused [McGiboney] irreparable harm and has placed him in
        imminent danger of life and limb.

        [McGiboney] believes Defendants will allow him to degenerate, losing his limbs
        & life before they spend money to provide the complex level of off-site specialist
        treatment he must have. So the only way to prevent this is to order McGiboney’s
        release from confinement so he can go get his own medical care in the community.

Dkt. 10-1, at 2, 4.

        Defendants are correct that the Court cannot award the aforementioned relief. A

civil rights action brought pursuant to 42 U.S.C. § 1983 challenges the conditions of a

prisoner’s confinement and may seek damages. By contrast, a petition for writ of habeas

corpus is the exclusive remedy for a prisoner seeking an immediate or speedier release

from prison.12 Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). However, although



12
   Given its conclusion that medical parole is not available as injunctive relief in this suit, the Court
declines to address Defendants’ claim that the relief sought is barred by claim preclusion and/or issue
preclusion, as well as Defendants’ arguments regarding the impropriety of ordering medical parole. Dkt.
31, at 5-10. Defendants’ claim/issue preclusion argument is also misplaced, as a prison can’t avoid
liability for subsequent inadequate medical treatment of a prisoner simply because that prisoner




MEMORANDUM DECISION AND ORDER - 19
McGiboney requested release from confinement in his Motion for Temporary Restraining

Order and Preliminary Injunction, he also seeks an order to “ensure [he] receives

adequate and meaningful medical care and treatment to sustain his life.” Dkt. 10-1, at 1.

It is within the Court’s authority to order such relief. 13 See, e.g., Farmer, 511 U.S. at 846

(if the court finds the Eight Amendment’s requirements satisfied, it may grant appropriate

injunctive relief); Hutto v. Finney, 437 U.S. 679 (1978) (upholding injunctive order

designed to halt “an ongoing violation” in prison conditions that included extreme

overcrowding, violence, insufficient food and unsanitary conditions).

        Because McGiboney has established Defendants have repeatedly and significantly

delayed and/or failed to provide medical treatment despite their knowledge of

McGiboney’s serious medical condition and need for treatment, and that he has suffered

significant harm as a result, the Court finds that McGiboney has shown a likelihood of

success on his Eighth Amendment claim of deliberate indifference.14




previously prevailed against the prison on a deliberate indifference claim.
13
   After a trial on the merits, the Court may ultimately be able to award additional relief, such as the
transfer of custody McGiboney requests in his Reply, to rectify “the conditions of [McGiboney’s]
confinement which would not change the duration of physical imprisonment.” See Abdul-Hakeem v.
Koehler, 910 F.2d 66, 669 (2d Cir. 1990). At this early stage of the proceedings, however, it would
conflict with the PRLA’s requirement that preliminary injunctive relief be the least intrusive means
necessary to correct the harm requiring relief. 18 U.S.C. § 3626(a)(2).
14
  Defendants’ argument regarding McGiboney’s purported inability to establish Corizon’s liability under
Monell v. Dep’t of Social Servs. of New York, 436 U.S. 658, 694 (1978), and the need for expert
testimony to establish a medical malpractice claim, are premature at this stage of the proceedings. Dkt.
31, at 15. Plaintiff is required to establish a likelihood of success on the merits, not success on the merits
as to each claim and against each defendant. See, e.g., Farmer, 511 U.S. at 846 (distinguishing between
showing required at the injunction stage versus that necessary to defeat summary judgment). Defendant
Ramirez’s argument in response to McGiboney’s request for injunctive relief is similarly rejected as
premature. See, Dkt. 32, at 2-3. 1032, 1036 (9th Cir. 1999).


MEMORANDUM DECISION AND ORDER - 20
       B.     Irreparable Injury

       McGiboney has also established that he is currently suffering irreparable harm and

that it will likely continue in the absence of a preliminary injunction. McGiboney suffers

agonizing physical pain, swelling, paralysis and incontinence, as well as severe anxiety

and depression, due to Defendants’ continued failure to adequately treat his AVM. See,

e.g., Dkt. 36-2, at ¶¶ 1-5, 7, 11. In addition to physical pain, emotional distress, anxiety,

depression and other psychological problems can constitute irreparable injury.

Norsworthy v. Beard, 87 F. Supp. 3d 1164, 1192 (N.D. Cal. 2015). McGiboney is also at

risk of an imminent hemorrhage and potentially catastrophic consequences if his new

malformation is not treated. McGiboney notes his brother died from a hemorrhage caused

by his own AVM. Dkt. 36-2, at ¶ 7.

       Defendants respond to McGiboney’s claim that he will be irreparably injured in

the absence of injunctive relief by again focusing exclusively on McGiboney’s request

for medical parole, rather than on his concurrent request for an order ensuring he receives

adequate medical care and treatment to sustain his life. Dkt. 31, at 16. Again, however,

Defendants admit they have received authorization for new off-site neurosurgery and

interventional radiology consultations. In light of Dr. Pond’s findings regarding

McGiboney’s recurrence of a large malformation requiring embolization, and the

significant harm McGiboney has suffered when he has hemorrhaged in the past, there is

simply no excuse for Defendants’ continued delay in scheduling such appointments.

       Further, the continuation of McGiboney’s suffering as a result of Defendants’

inadequate medical care constitutes irreparable injury. See, e.g., Norsworthy, 87 F. Supp.


MEMORANDUM DECISION AND ORDER - 21
3d at 1193 (finding the continuation of plaintiff inmate’s suffering as a result of

defendants’ failure to treat her gender dysphoria constituted irreparable injury whether it

was the first month plaintiff had suffered or the hundredth); McNearney v. Washington

Dep’t of Corrections, 2012 WL 3545267, at *14 (W.D. Wash. 2012) (finding a likelihood

of irreparable injury where plaintiff’s medical condition predated her incarceration and

had not worsened, but the evidence showed that she continued to suffer unnecessary pain

due to defendants’ inadequate treatment plan). Given the years of apparent neglect

McGiboney has suffered as a result of Defendants’ failure to provide adequate medical

treatment to alleviate the symptoms of his AVM, McGiboney has established he will

endure irreparable harm absent injunctive relief.

       Finally, the deprivation of McGiboney’s constitutional rights under the Eighth

Amendment is itself sufficient to establish irreparable harm. See Elrod v. Burns, 427 U.S.

347, 373 (1976) (“The loss of First Amendment freedoms, for even minimal periods of

time, unquestionably constitutes irreparable injury.”); Fyock v. City of Sunnyvale, 25 F.

Supp. 3d 1267, 1282 (N.D. Cal. 2014) (“Irreparable harm is presumed if plaintiffs are

likely to succeed on the merits because a deprivation of constitutional rights always

constitutes irreparable harm.”). Accordingly, the Court finds that McGiboney has

demonstrated that he will suffer irreparable harm in the absence of injunctive relief.

       C. Balance of the Equities

       Defendants cite the heightened requirements imposed by the PLRA to argue the

balance of the equities weighs against granting McGiboney injunctive relief. Dkt. 31, at

8-9 (citing 18 U.S.C. § 3626(a)(2)). Defendants suggest “public safety and the operation


MEMORANDUM DECISION AND ORDER - 22
of the criminal justice system are serious concerns in this matter. . . . In light of the

drastic relief sought (release from prison) [McGiboney’s] Motion and relief sought is not

sufficiently narrowly drawn, in violation of the PRLA.” Id. Defendants again focus on

one form of relief requested by McGiboney in his Motion and ignore his pleas for

adequate medical treatment.

         The only burden placed on Defendants by requiring them to immediately schedule

neurosurgery and radiology appointments is to require them to follow through with the

treatment they have already deemed necessary and obtained authorization to schedule.

The only burden place on Defendants by requiring them to treat Plaintiff’s AVM with

appropriate pain management, comfort, and hygiene measures is to require them to

comply with their constitutionally imposed obligation to provide adequate medical care.

On the other side of the scale, McGiboney faces continued suffering, increased paralysis

and loss of bladder and other functions, and even death if adequate medical treatment

continues to be withheld. The balance of the equities clearly weighs in McGiboney’s

favor.

         D. Public Interest

         Defendants argue granting the relief sought would not be in the public’s interest

“based on the violent nature of [McGiboney’s] crimes and the concerns cited by the

Commission of Pardons and Parole[.]” Dkt. 31, at 16. Since the Court cannot award

medical parole, such concerns do not apply. Absent such concerns, and because “it is

always in the public interest to prevent the violation of a party’s constitutional rights,” the




MEMORANDUM DECISION AND ORDER - 23
public interest factor of the test for preliminary injunctive relief favors McGiboney.

Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012).

       E. PLRA

       McGiboney has established that he is likely to succeed on the merits of his Eighth

Amendment claim, that he is likely to suffer irreparable harm without an injunction, that

the balance of the equities tips in his favor, and that an injunction is in the public interest.

An injunction granting Plaintiff access to adequate medical care, including immediate

neurosurgery and radiology consultations, treatment recommended by such providers,

and consistent medical treatment to alleviate further suffering, is narrowly drawn, extends

no further than necessary to correct the constitutional violation, and is the least intrusive

means necessary to correct the violation. 18 U.S.C. § 3626(a)(2). The relief the Court

orders merely requires Defendants to comply with their constitutional obligation to

provide McGiboney with adequate medical care and alleviate his needless pain and

suffering. Further, there is no evidence that granting this relief will have “any adverse

impact on public safety or the operation of the criminal justice system.” 18 U.S.C. §

3626(a)(2).

       F. Additional Motions

       1. Motion to Exceed Pages

       McGiboney requests that the Court allow him to condense his Reply to

Defendants’ responses to the Motion for a Temporary Restraining Order and Preliminary

Injunction into one overlength reply brief. Dkt. 34. Defendants have not objected to the




MEMORANDUM DECISION AND ORDER - 24
motion and, given the standard for liberally construing documents filed by pro se

litigants, the motion is appropriately GRANTED. Estelle, 429 U.S. at 106.

          2. Motion to Appoint Counsel15

          In proceedings in forma pauperis, the district court “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). In his Motion to

Appoint Counsel, McGiboney states he “needs counsel expedited, limited to the TRO

hearing.” Dkt. 38, at 2. The Court vacated the TRO hearing pursuant to Local Rule

7.1(d)(1)(B). Accordingly, McGiboney’s Motion for Appointment of Counsel appears

moot.

          To the extent McGiboney seeks counsel beyond the TRO hearing, the Court may

request counsel under 28 U.S.C. § 1951(d) only under “exceptional circumstances.”

Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). “A finding of exceptional

circumstances requires an evaluation of both ‘the likelihood of success on the merits and

the ability of the petitioner to articulate his claims pro se in light of the complexity of the

legal issues involved.’” Id. (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

Cir. 1986)).

          In his filings, McGiboney has “demonstrated sufficient writing ability and legal

knowledge to articulate his claim[s].” Id. Indeed, McGiboney has shown he is fully

capable of legibly articulating the facts and circumstances relevant to his Eighth




15
     Defendants have not opposed the Motion to Appoint Counsel.




MEMORANDUM DECISION AND ORDER - 25
Amendment claim by obtaining injunctive relief. McGiboney’s Eighth Amendment claim

is also not overly “complex.” Argyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th

Cir. 2004). As such, the Court finds “exceptional circumstances” do not currently exist

and denies McGiboney’s Motion to Appoint Counsel without prejudice.

                                           VI.     ORDER

        For the reasons stated herein:

        1. McGiboney’s Motion for Temporary Restraining Order and Preliminary

            Injunction (Dkt. 10) is DENIED with respect to McGiboney’s request for

            medical parole. McGiboney’s Motion is GRANTED as follows:

            (a) Defendants shall immediately schedule interventional radiology and

                neurosurgery consultation appointments for McGiboney. McGiboney must

                attend such follow-up appointments no later than twenty-one (21) days

                from the date of this order;16

            (b) Defendants must schedule and ensure McGiboney receives all surgery

                and/or other medical intervention recommended at the aforementioned

                neurosurgery and radiology appointments on the treating physician’s

                earliest available date;




16
  Lest Defendants be tempted to argue they cannot obtain such appointments within such a tight
timeframe, the Court notes they have had nearly four months to do so since the need for such follow-up
was identified. The Court will not view requests for additional time to schedule McGiboney’s
appointments favorably.


MEMORANDUM DECISION AND ORDER - 26
        (c) Defendants must immediately provide McGiboney with adequate pain,

           hygiene, and comfort measures, including all-prescribed medication, an

           appropriately-sized wheelchair, new (unused) catheters, a medical mattress,

           and bath cloths as needed;

        (d) This preliminary injunction applies to the Defendants named in this action

           and their officers, agents, servants, employees, and attorneys. Fed. R. Civ.

           P. 65(d)(2)(A), (B);

        (e) The preliminary injunction shall remain in place pending a full

           determination of McGiboney’s claims upon the merits or upon further order

           of the Court.

     2. McGiboney’s Motion to Exceed Pages (Dkt. 34) is GRANTED;

     3. McGiboney’s Motion for Appointment of Counsel (Dkt. 38) is DENIED

        without prejudice.


                                              DATED: July 11, 2019


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 27
